


Exhibit 10.2






RESTRICTED STOCK UNIT AGREEMENT
THIS AGREEMENT, made as of ________________ (the “Grant Date”), between Charter
Communications, Inc., a Delaware corporation (the “Company”), and
_____________________ (the “Participant”).
Unless otherwise defined herein, terms defined in the Charter Communications,
Inc. 2009 Stock Incentive Plan (the “Plan”) shall have the same defined meanings
in this Restricted Stock Unit Agreement (the “Agreement”).
The undersigned Participant has been granted the number of restricted stock
units (“RSUs”) set forth below, subject to the terms and conditions of the Plan
and this Agreement, as follows:
Vesting Schedule:
As provided in Section 3 of the Agreement
 
 
Number of Restricted Stock Units Granted:
_____________



Charter Communications, Inc.
Abigail T. Pfeiffer, SVP - Human Resources
I, the undersigned, agree to this grant of RSUs, acknowledge that this grant is
subject to the terms and conditions of the Plan and this Agreement, and have
read and understand the terms and conditions set forth in Sections 1 through 23
of this Agreement.
 
Participant


-1-
RSU Agreement

--------------------------------------------------------------------------------




1.1.    Incorporation By Reference; Plan Document Receipt. This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content.
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.
1.2.    Definitions. For purposes of this Agreement, the following terms shall
have the following definitions. Unless otherwise provided herein, the terms
defined in this Section 1.2 shall control over similar terms defined in the
Plan.
(a)    “Change in Control” shall mean (a) in the case where there is an
employment agreement in effect between the Company and the Participant on the
Grant Date that defines “change in control” (or words of like import), “change
in control” as defined under such agreement or (b) in the case where there is no
employment agreement in effect between the Company and the Participant on the
Grant Date that defines “change in control” (or words of like import), “change
in control” as defined in the Plan.
(b)    “Good Reason”, in the case of a Participant whose employment with the
Company or a Subsidiary is subject to the terms of an employment agreement
between such Participant and the Company or Subsidiary, and which employment
agreement includes a definition of “Good Reason”, “Good Reason” shall be as
defined in such employment agreement; otherwise, “Good Reason” shall mean any of
the events described hereafter that occur without the Participant’s prior
written consent: (i) any reduction in a Participant’s then annual base salary,
(ii) any failure to pay Participant’s compensation when due; or (iii) relocation
of Participant’s primary workplace to a location that is more than fifty (50)
miles from the office where the Participant is then assigned to work as
Participant’s principal office; (in each case “(i)” through “(iii)” only if
Participant objects in writing within thirty (30) days after being informed of
such condition and unless Company retracts and/or rectifies the claimed Good
Reason within fifteen (15) days following Company’s receipt of timely written
objection from Participant); provided, however, that a Termination of Employment
will not be considered on account of Good Reason unless it occurs no later than
fifteen (15) days following the maximum period for the Company to retract or
rectify the claimed Good Reason.
(c)    “Termination of Employment” means separation from service with the
Company and its affiliates (generally 50% common control with the Company), as
defined in IRS regulations under Section 409A of the Internal Revenue Code of
1986, as amended (generally, a decrease in the performance of services to no
more than 20% of the average for the preceding 36-month period, and disregarding
leave of absences up to six months where there is a reasonable expectation the
Participant will return).

-2-
RSU Agreement

--------------------------------------------------------------------------------




2.    Grant of Restricted Stock Unit Award.


The Company hereby grants to the Participant, as of the Grant Date specified
above, the number of RSUs specified above. Except as otherwise provided by the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of the Shares
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement.
3    Vesting.
3.1    Normal Vesting. Subject to restrictions and limitations in this Agreement
and the Plan, 100% of the RSUs shall vest on the third anniversary of the Grant
Date.
3.2    Certain Terminations. Notwithstanding anything to the contrary set forth
in any employment agreement between the Participant and the Company, the Plan or
this Agreement, upon the Termination of Employment of the Participant: (i) by
the Company, or any of its Subsidiaries, for Cause, by the Participant without
Good Reason, any unvested RSUs shall be cancelled and forfeited; or (ii) as a
result of the Participant’s death, Disability or Retirement, or by the Company
or any of its Subsidiaries, without Cause or by the Participant for Good Reason,
then, subject to Section 3.3 and 3.4 hereof: (A) all unvested RSUs that do not
vest pursuant to Section 3.2(ii)(B) hereof shall be cancelled and forfeited; and
(B) a pro-rata portion of the RSUs (based on the number of days of the vesting
period that has elapsed as of such termination) shall vest as of the date of
such Termination of Employment.
3.3    Change in Control. Notwithstanding anything to the contrary set forth in
Section 3 hereof, any employment agreement between the Participant and the
Company, the Plan or this Agreement, if, within thirty (30) days prior or twelve
(12) months following the completion of a Change in Control or at any time prior
to a Change in Control at the request of a prospective purchaser whose proposed
purchase would constitute a Change in Control upon its completion, the Company,
or any of its Subsidiaries, terminates the Participant’s employment without
Cause or the Participant terminates his or her employment for Good Reason, all
unvested RSUs shall immediately vest.
3.4    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the RSUs at any time and for any reason; provided that delivery of
Shares for which vesting is accelerated shall not occur until the regularly
scheduled vesting date for such shares (or, if earlier, the Participant’s
Termination of Employment).


4.    Delivery of Shares.


4.1    General. Subject to the provisions of Sections 3.3, 4.2 and 4.3 hereof,
within thirty (30) days following the vesting of the RSUs, the Participant shall
receive the number of Shares that correspond to the number of RSUs that have
become vested on the

-3-
RSU Agreement

--------------------------------------------------------------------------------




applicable vesting date; provided that the Participant shall be obligated to pay
to the Company the aggregate par value of the Shares to be issued within ten
(10) days following the issuance of such Shares unless such Shares have been
issued by the Company from the Company’s treasury.


Notwithstanding anything to the contrary herein, in accordance with Section 20.5
of the Plan, a payment on account of Termination of Employment of an amount
subject to Section 409A of the Code to a “specified employee” may not be made
until at least six months after such a Termination of Employment. Any payment
otherwise due in such six month period shall be suspended and become payable at
the end of such six month period.


4.2    Securities Law Compliance, Blackout Periods. If the Company reasonably
anticipates that making of a payment hereunder would violate federal securities
laws, a trading restriction imposed by the Company on the date such distribution
would otherwise be made pursuant to Section 4.1 hereof or other applicable law,
such distribution shall be instead made on the earliest date the Company
reasonably anticipates that making such payment would not cause such violation.


4.3    Deferrals. If permitted by the Company, the Participant may elect,
subject to the terms and conditions of the Plan and any other applicable written
plan or procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the Shares that
would otherwise be distributed to the Participant hereunder (the “Deferred
Shares”), consistent with the requirements of Section 409A of the Code. Upon the
vesting of RSUs that have been so deferred, the applicable number of Deferred
Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to Section 5 hereof, the number of
Shares equal to the number of Deferred Shares credited to the Participant’s
Account shall be distributed to the Participant in accordance with the terms and
conditions of the Plan and the other applicable written plans or procedures of
the Company, consistent with the requirements of Section 409A of the Code.


5.    Dividends; Rights as Stockholder.
 
Cash dividends on Shares issuable hereunder shall be credited to a dividend book
entry account on behalf of the Participant with respect to each RSU granted to
the Participant, provided that such cash dividends shall not be deemed to be
reinvested in Shares and shall be held uninvested and without interest and paid
in cash at the same time that the Shares underlying the RSUs are delivered to
the Participant in accordance with the provisions hereof. Stock dividends on
Shares shall be credited to a dividend book entry account on behalf of the
Participant with respect to each RSU granted to the Participant, provided that
such stock dividends shall be paid in Shares at the same time that the Shares
underlying the RSUs are delivered to the Participant in accordance with the
provisions hereof. Except as otherwise provided herein, the Participant shall
have no rights as a stockholder with respect to any Shares covered by any RSU
unless and until the Participant has become the holder of record of such Shares.





-4-
RSU Agreement

--------------------------------------------------------------------------------




6.    Confidentiality/Proprietary Developments/Competition and Non-Interference.
Notwithstanding anything in this Section 6 or otherwise in this Agreement to the
contrary, in the case of a Participant whose employment with the Company or a
Subsidiary is subject to the terms of an employment agreement between such
Participant and the Company or Subsidiary, which employment agreement includes
the restrictive covenants covered in this Section 6, the restrictive covenants
and all terms and conditions governing same as set forth in said employment
agreement shall control and supersede this Section 6; otherwise:


6.1    Confidentiality.


6.1.1Acknowledgments by Participant. Participant acknowledges that: (a) during
the term of this Agreement and as a part of Participant’s employment with the
Company or its subsidiaries, Participant has been and will be afforded access to
Confidential Information (as defined below); (b) public disclosure of such
Confidential Information could have an adverse effect on the Company and its
business; (c) because Participant possesses substantial technical expertise and
skill with respect to the Company’s business, Company desires to obtain
exclusive ownership of each invention by Participant while Participant is
employed by the Company, and the Company will be at a substantial competitive
disadvantage if it fails to acquire exclusive ownership of each such invention
by Participant; and (d) the provisions of this Section 6 are reasonable and
necessary to prevent the improper use or disclosure of Confidential Information
and to provide Company with exclusive ownership of all inventions and works made
or created by Participant.


6.1.2Confidential Information.


(i)     The Participant acknowledges that during the term of this Agreement,
including during Participant’s employment, Participant will have access to and
may obtain, develop, or learn of Confidential Information (as defined below)
under and pursuant to a relationship of trust and confidence. The Participant
shall hold such Confidential Information in strictest confidence and never at
any time, during or after Participant’s employment terminates, directly or
indirectly use for Participant’s own benefit or otherwise (except in connection
with the performance of any duties as an employee) any Confidential Information,
or divulge, reveal, disclose or communicate any Confidential Information to any
unauthorized person or entity in any manner whatsoever.


(ii)As used in this Agreement, the term “Confidential Information” shall
include, but not be limited to, any of the following information relating to the
Company and its business learned by the Participant during the term of this
Agreement or as a result of Participant’s employment with Company:


(A)information regarding the Company’s business proposals, manner of the
Company’s operations, and methods of selling or pricing any products or
services;


(B)the identity of persons or entities actually conducting or considering
conducting business with the Company, and any

-5-
RSU Agreement

--------------------------------------------------------------------------------




information in any form relating to such persons or entities and their
relationship or dealings with the Company or its affiliates;


(C)any trade secret or confidential information of or concerning any business
operation or business relationship;


(D)computer databases, software programs and information relating to the nature
of the hardware or software and how said hardware or software is used in
combination or alone;


(E)information concerning Company personnel, confidential financial information,
customer or customer prospect information, information concerning subscribers,
subscriber and customer lists and data, methods and formulas for estimating
costs and setting prices, engineering design standards, testing procedures,
research results (such as marketing surveys, programming trials or product
trials), cost data (such as billing, equipment and programming cost projection
models), compensation information and models, business or marketing plans or
strategies, deal or business terms, budgets, vendor names, programming
operations, product names, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, internal
financial information (including but not limited to financial and operating
results for certain offices, divisions, departments, and key market areas that
are not disclosed to the public in such form), results of internal analyses,
computer programs and programming information, techniques and designs, and trade
secrets;


(F)information concerning the Company’s employees, officers, directors or
shareholders; and


(G)any other trade secret or information of a confidential or proprietary
nature.


(iii) Participant shall not make or use any notes or memoranda relating to any
Confidential Information except for uses reasonably expected by Participant to
be for the benefit of the Company, and will, at the Company’s request, return
each original and every copy of any and all notes, memoranda, correspondence,
diagrams or other records, in written or other form, that Participant may at any
time have within his possession or control that contain any Confidential
Information.


(iv) Notwithstanding the foregoing, Confidential Information shall not include
information which has come within the public domain through no fault of or
action by Participant or which has become rightfully available to Participant on
a non-confidential basis from any third party, the disclosure of which to
Participant does not violate any contractual or legal obligation such third
party has to the Company or its affiliates with respect to such Confidential
Information. None of the foregoing obligations or restrictions

-6-
RSU Agreement

--------------------------------------------------------------------------------




applies to any part of the Confidential Information that Participant
demonstrates was or became generally available to the public other than as a
result of a disclosure by Participant or by any other person bound by a
confidentiality obligation to the Company in respect of such Confidential
Information.


(v)Participant will not remove from the Company’s premises (except to the extent
such removal is for purposes of the performance of Participant’s duties to the
Company at home or while traveling, or except as otherwise specifically
authorized by the Company) any Company document, record, notebook, plan, model,
component, device, or computer software or code, whether embodied in a disk or
in any other form (collectively, the “Proprietary Items”). Participant
recognizes that, as between the Company and Participant, all of the Proprietary
Items, whether or not developed by Participant, are the exclusive property of
the Company. Upon termination of Participant’s employment by either party, or
upon the request of Company during the term of this Agreement, Participant will
return to the Company all of the Proprietary Items in Participant’s possession
or subject to Participant’s control, including all equipment (e.g., laptop
computers, cell phone, portable e-mail devices, etc.), documents, files and
data, and Participant shall not retain any copies, abstracts, sketches, or other
physical embodiment of any such Proprietary Items.


6.2    Proprietary Developments.


6.2.1Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as “Developments”), made, conceived,
developed, or created by Participant (alone or in conjunction with others,
during regular work hours or otherwise) during Participant’s employment which
may be directly or indirectly useful in, or relate to, the business conducted or
to be conducted by the Company will be promptly disclosed by Participant to the
Company and shall be the Company’s exclusive property. The term “Developments”
shall not be deemed to include inventions, products, discoveries, improvements,
processes, methods, computer software programs, models, techniques, or formulae
which were in the possession of Participant prior to the commencement of
Participant’s employment with the Company. Participant hereby transfers and
assigns to the Company all proprietary rights which Participant may have or
acquire in any Developments and Participant waives any other special right which
Participant may have or accrue therein. Participant will execute any documents
and agrees to take any actions that may be required, in the reasonable
determination of Company’s counsel, to effect and confirm such assignment,
transfer and waiver, to direct the issuance of patents, trademarks, or
copyrights to Company with respect to such Developments as are to be Company’s
exclusive property or to vest in Company title to such Developments; provided,
however, that the expense of securing any patent, trademark or copyright shall
be borne by the Company. The parties agree that Developments shall constitute
Confidential Information.


6.2.2“Work Made for Hire.” Any work performed by Participant during
Participant’s employment with Company shall be considered a “Work Made for Hire”
as defined in the U.S. Copyright laws, and shall be owned by and for the express
benefit of the Company. In the event it should be established that such work
does not qualify as a Work Made for Hire, Participant agrees to and does hereby
assign to the Company all of Participant’s right, title, and

-7-
RSU Agreement

--------------------------------------------------------------------------------




interest in such work product including, but not limited to, all copyrights and
other proprietary rights.


6.3    Non-Competition and Non-Interference.


6.3.1Acknowledgments by Participant. Participant acknowledges and agrees that:
(a) the services to be performed by Participant under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character; (b) the
Company competes with other businesses that are or could be located in any part
of the United States; and (c) the provisions of this Section 6.3 are reasonable
and necessary to protect the Company’s business and lawful protectable
interests, and do not impair Participant’s ability to earn a living.


6.3.2Covenants of Participant. For purposes of this Section 8, the term
“Restricted Period” shall mean the period commencing as of the date of this
Agreement and terminating on the second anniversary (or, in the case of Section
6.3.2(iii), the first anniversary), of the date Participant’s employment
terminated provided that the “Restricted Period” also shall encompass any period
of time from whichever anniversary date is applicable until and ending on the
last date Participant is to be paid any payment. In consideration of the
acknowledgments by Participant, and in consideration of the compensation and
benefits to be paid or provided to Participant by the Company, Participant
covenants and agrees that during the Restricted Period, the Participant will
not, directly or indirectly, for Participant’s own benefit or for the benefit of
any other person or entity other than the Company:


(i)in the United States or any other country or territory where the Company then
conducts its business: engage in, operate, finance, control or be employed by a
“Competitive Business” (defined below); serve as an officer or director of a
Competitive Business (regardless of where Participant then lives or conducts
such activities); perform any work as an employee, consultant (other than as a
member of a professional consultancy, law firm, accounting firm or similar
professional enterprise that has been retained by the Competitive Business and
where Participant has no direct role in such professional consultancy and
maintains the confidentiality of all information acquired by Participant during
his or her employment with the Company), contractor, or in any other capacity
with, a Competitive Business; directly or indirectly invest or own any interest
in a Competitive Business (regardless of where Participant then lives or
conducts such activities); or directly or indirectly provide any services or
advice to any business, person or entity who or which is engaged in a
Competitive Business (other than as a member of a professional consultancy, law
firm, accounting firm or similar professional enterprise that has been retained
by the Competitive Business and where Participant has no direct role in such
professional consultancy and maintains the confidentiality of all information
acquired by Participant during his or her employment with the Company). A
“Competitive Business” is any business, person or entity who or which, anywhere
within that part of the United States, or that part of any other country or
territory, where the Company conducts business; owns or operates a cable
television system; provides direct television or any satellite-based, telephone
system-based, internet-based or wireless system for delivering television, music
or other entertainment programming (other than as an ancillary service, such as
cellular telephone providers); provides telephony services using any wired
connection or fixed (as opposed to mobile) wireless application; provides data
or internet access services; or offers,

-8-
RSU Agreement

--------------------------------------------------------------------------------




provides, markets or sells any service or product of a type that is offered or
marketed by or directly competitive with a service or product offered or
marketed by the Company at the time Participant’s employment terminates; or who
or which in any case is preparing or planning to do so. The provisions of this
Section 6.3 shall not be construed or applied: (A) so as to prohibit Participant
from owning not more than five percent (5%) of any class of securities that is
publicly traded on any national or regional securities exchange, as long as
Participant’s investment is passive and Participant does not lend or provide any
services or advice to such business or otherwise violate the terms of this
Agreement in connection with such investment; or (B) so as to prohibit
Participant from working as an employee, consultant or contractor in the cable
television business for a company/business that owns or operates cable
television franchises (by way of current example only, Time Warner Cable,
Cablevision, Cox or Comcast), provided that the company/business is not
providing cable services in any political subdivision/ geographic area where the
Company has a franchise or provides cable services (other than nominal overlaps
of service areas) and the company/business is otherwise not engaged in a
Competitive Business, and provided Participant does not otherwise violate the
terms of this Agreement in connection with that work;


(ii)contact, solicit or provide any service or product of a type offered by, or
competitive with, any product or service provided by the Company to any person
or entity that was a customer franchisee, or prospective customer of the Company
at any time during Participant’s employment (a prospective customer being one to
whom the Company had made a business proposal within twelve (12) months prior to
the time Participant’s employment terminated); or directly solicit or encourage
any customer, franchisee or subscriber of the Company to purchase any service or
product of a type offered by or competitive with any product or service provided
by the Company, or to reduce the amount or level of business purchased by such
customer, franchisee or subscriber from the Company; or take away or procure for
the benefit of any competitor of the Company, any business of a type provided by
or competitive with a product or service offered by the Company; or


(iii) solicit or recruit for employment, any person or persons who are employed
by Company or any of its subsidiaries or affiliates, or who were so employed at
any time within a period of six (6) months immediately prior to the date
Participant’s employment terminated, or otherwise interfere with the
relationship between any such person and the Company; nor will the Participant
assist anyone else in recruiting any such employee to work for another company
or business or discuss with any such person his or her leaving the employ of the
Company or engaging in a business activity in competition with the Company. This
provision shall not apply to secretarial, clerical, custodial or maintenance
employees. If Participant violates any covenant contained in this Section 6.3,
then the term of the covenants in this Section shall be extended by the period
of time Participant was in violation of the same.


6.3.3Provisions Pertaining to the Covenants. Participant recognizes that the
existing business of the Company extends to various locations and areas
throughout the United States and may extend hereafter to other countries and
territories and agrees that the scope of Section 6.3 shall extend to any part of
the United States, and any other country or territory, where the Company
operates or conducts business, or has concrete plans to do so at the time
Participant’s employment terminates. It is agreed that the Participant’s
services hereunder

-9-
RSU Agreement

--------------------------------------------------------------------------------




are special, unique, unusual and extraordinary giving them peculiar value, the
loss of which cannot be reasonably or adequately compensated for by damages, and
in the event of the Participant’s breach of this Section, Company shall be
entitled to equitable relief by way of injunction or otherwise in addition to
the cessation of payments and benefits hereunder. If any provision of Section 6
of this Agreement is deemed to be unenforceable by a court (whether because of
the subject matter of the provision, the duration of a restriction, the
geographic or other scope of a restriction or otherwise), that provision shall
not be rendered void but the parties instead agree that the court shall amend
and alter such provision to such lesser degree, time, scope, extent and/or
territory as will grant Company the maximum restriction on Participant’s
activities permitted by applicable law in such circumstances. Company’s failure
to exercise its rights to enforce the provisions of this Agreement shall not be
affected by the existence or non existence of any other similar agreement for
anyone else employed by the Company or by Company’s failure to exercise any of
its rights under any such agreement.


6.4Notices. In order to preserve the Company’s rights under this Agreement, the
Company is authorized to advise any potential or future employer, any third
party with whom Participant may become employed or enter into any business or
contractual relationship with, and any third party whom Participant may contact
for any such purpose, of the existence of this Agreement and its terms, and the
Company shall not be liable for doing so.


6.5Injunctive Relief and Additional Remedy. Participant acknowledges that the
injury that would be suffered by the Company as a result of a breach of the
provisions of this Agreement (including any provision of Section 6) would be
irreparable and that an award of monetary damages to the Company for such a
breach would be an inadequate remedy. Consequently, the Company will have the
right, in addition to any other rights it may have, to obtain injunctive relief
to restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement and the Company will not be obligated to post
bond or other security in seeking such relief. Without limiting the Company’s
rights under this Section or any other remedies of Company, if Participant
breaches any of the provisions of Section 6, Company will have the right to
cease making any payments otherwise due to Participant under this Agreement.


6.6Covenants of Section 6 are Essential and Independent Covenants. To the extent
applicable to Participant, the covenants by Participant in Section 6 are
essential elements of this Agreement, and without Participant’s agreement to
comply with such covenants; the Company would not have entered into this
Agreement or employed Participant. Company and Participant have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Company. Participant’s
covenants in Section 6 are independent covenants and the existence of any claim
by Participant against the Company, under this Agreement or otherwise, will not
excuse Participant’s breach of any covenant in Section 6. If Participant’s
employment hereunder is terminated, this Agreement will continue in full force
and effect as is necessary or appropriate to enforce the covenants and
agreements of Participant in Section 6. The Company’s right to enforce the
covenants in Section 6 shall not be adversely affected or limited by the
Company’s failure to have an agreement with another employee with provisions at
least as restrictive as those contained in Section 6, or by the

-10-
RSU Agreement

--------------------------------------------------------------------------------




Company’s failure or inability to enforce (or agreement not to enforce) in full
the provisions of any other or similar agreement containing one or more
restrictions of the type specified in Section 6 of this Agreement.


7.    Non-Transferability.


No portion of the RSUs may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to the Company as a
result of forfeiture of the RSUs as provided herein, unless and until payment is
made in respect of vested RSUs in accordance with the provisions hereof and the
Participant has become the holder of record of the vested Shares issuable
hereunder.


8.    Governing Law.


All questions concerning the construction, validity and interpretation of this
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to the choice of law principles thereof.


9.    Withholding of Tax.


The Company shall have the power and the right to deduct or withhold, or require
the Participant to remit to the Company, an amount sufficient to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations) which the Company, in its sole
discretion, deems necessary to be withheld or remitted to comply with the Code
and/or any other applicable law, rule or regulation with respect to the RSUs
and, if the Participant fails to do so, the Company may otherwise refuse to
issue or transfer any Shares otherwise required to be issued pursuant to this
Agreement. Any statutorily required withholding obligation with regard to the
Participant may be satisfied by reducing the amount of cash or Shares otherwise
deliverable to the Participant hereunder.


10.    Legend.


The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Agreement. The Participant shall, at the request
of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Agreement in the possession of the
Participant in order to carry out the provisions of this Section 10.


11.    Securities Representations.


This Agreement is being entered into by the Company in reliance upon the
following express representations and warranties of the Participant. The
Participant hereby acknowledges, represents and warrants that:



-11-
RSU Agreement

--------------------------------------------------------------------------------




(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 11.


(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Shares issuable hereunder must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to such Shares and the Company is under no obligation to register
such Shares (or to file a “re-offer prospectus”).


(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that: (i) the exemption from
registration under Rule 144 will not be available unless: (A) a public trading
market then exists for the Shares, (B) adequate information concerning the
Company is then available to the public, and (C) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (ii) any sale of the
Shares issuable hereunder may be made only in limited amounts in accordance with
the terms and conditions of Rule 144 or any exemption therefrom.


12.    Entire Agreement; Amendment.


This Agreement, together with the Plan, contains the entire agreement between
the parties hereto with respect to the subject matter contained herein, and,
except as otherwise specifically provided herein, supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter. The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan. This Agreement may also be modified or amended
by a writing signed by both the Company and the Participant. The Company shall
give written notice to the Participant of any such modification or amendment of
this Agreement as soon as practicable after the adoption thereof.


13.    Notices.


Any notice hereunder by the Participant shall be given to the Company in writing
and such notice shall be deemed duly given only upon receipt thereof by the
General Counsel of the Company. Any notice hereunder by the Company shall be
given to the Participant in writing and such notice shall be deemed duly given
only upon receipt thereof at such address as the Participant may have on file
with the Company.


14.    No Right to Employment.


Any questions as to whether and when there has been a termination of employment
and the cause of such termination of employment shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way

-12-
RSU Agreement

--------------------------------------------------------------------------------




the right of the Company, its Subsidiaries or its Affiliates to terminate the
Participant’s employment or service at any time, for any reason and with or
without Cause.


15.    Transfer of Personal Data.


The Participant authorizes, agrees and unambiguously consents to the
transmission by the Company (or any Subsidiary) of any personal data information
related to the RSUs awarded under this Agreement for legitimate business
purposes (including, without limitation, the administration of the Plan). This
authorization and consent is freely given by the Participant.


16.    Compliance with Laws.


The grant of RSUs and the issuance of Shares hereunder shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law,
rule, regulation or exchange requirement applicable thereto. The Company shall
not be obligated to issue the RSUs or any Shares pursuant to this Agreement if
any such issuance would violate any such requirements. As a condition to the
settlement of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.


17.    Binding Agreement; Assignment.


This Agreement shall inure to the benefit of, be binding upon, and be
enforceable by the Company and its successors and assigns.


18.    Headings.


The titles and headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.


19.    Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
instrument.


20.    Further Assurances.


Each party hereto shall do and perform (or shall cause to be done and performed)
all such further acts and shall execute and deliver all such other agreements,
certificates, instruments and documents as either party hereto reasonably may
request in order to carry out

-13-
RSU Agreement

--------------------------------------------------------------------------------




the intent and accomplish the purposes of this Agreement and the Plan and the
consummation of the transactions contemplated thereunder.


21.    Severability.


        The invalidity or unenforceability of any provisions of this Agreement
in any jurisdiction shall not affect the validity, legality or enforceability of
the remainder of this Agreement in such jurisdiction or the validity, legality
or enforceability of any provision of this Agreement in any other jurisdiction,
it being intended that all rights and obligations of the parties hereunder shall
be enforceable to the fullest extent permitted by law.


22.    Acquired Rights.


The Participant acknowledges and agrees that: (a) the Company may terminate or
amend the Plan at any time; (b) the Award of RSUs made under this Agreement is
completely independent of any other award or grant and is made at the sole
discretion of the Company; (c) no past grants or awards (including, without
limitation, the RSUs awarded hereunder) give the Participant any right to any
grants or awards in the future whatsoever; and (d) any benefits granted under
this Agreement are not part of the Participant’s ordinary salary, and shall not
be considered as part of such salary in the event of severance, redundancy or
resignation.


23.    Company Recoupment.


The Participant’s right to the RSUs granted hereunder and the Shares deliverable
upon settlement of the RSUs shall in all events be subject to any right or
obligation that the Company may have regarding the clawback of “incentive-based
compensation” under Section 10D of the Exchange Act and any applicable rules and
regulations promulgated thereunder from time to time by the U.S. Securities and
Exchange Commission.





-14-
RSU Agreement